AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                             Gindea                                )
                             Plaintiff                             )
                                v.                                 )      Case No.     18-cv-06493
               Maidenberg Steel Corp. et al                        )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs                                                                                                            .


Date:          12/18/2019                                                                 /s/ Gennadiy Naydenskiy
                                                                                              Attorney’s signature


                                                                                      Gennadiy Naydenskiy [GN5601]
                                                                                          Printed name and bar number
                                                                                     Michael Faillace & Associates, P.C.
                                                                                      60 East 42nd Street, Suite 4510
                                                                                           New York, NY 10165

                                                                                                    Address

                                                                                        gnaydenskiy@faillacelaw.com
                                                                                                E-mail address

                                                                                               (212) 317-1200
                                                                                               Telephone number

                                                                                               (212) 317-1620
                                                                                                 FAX number


            Print                        Save As...                                                                     Reset
